UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2531


In re:   KEVIN WAYNE MCDANIELS,

                Petitioner.



                On Petition for a Writ of Mandamus.


Submitted:   April 21, 2016                 Decided:   April 25, 2016



Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin Wayne McDaniels, Petitoner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin    Wayne    McDaniels      petitions         for    a    writ   of   mandamus

seeking an order directing the South Carolina state court to

dismiss      criminal      charges     against         him.         We   conclude   that

McDaniels is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                  Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).              Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Moreover, this court does not have jurisdiction to grant

mandamus     relief     against      state       officials,     Gurley      v.   Superior

Court of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969),

and   does    not   have    jurisdiction          to   review       final   state   court

orders, Dist. of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 482 (1983).

      The relief sought by McDaniels is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                            We

also deny McDaniels’ motion for bail or release pending appeal

as well as his motion to amend exhibits.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                PETITION DENIED




                                  3